Citation Nr: 1757694	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-04 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected sarcoidosis.

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected sarcoidosis.

3.  Entitlement to service connection for a skin disability (claimed as nose lesions), to include as secondary to service-connected sarcoidosis.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from December 1973 to December 1976 and from September 1978 to January 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board previously heard the Veteran's appeal in February 2015.  At that time, the Board remanded the claims for further evidentiary development and also remanded the issues of entitlement to service connection for sleep problems with night sweats and a psychiatric disability.  For the reasons described below, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was subsequently granted service connection for a psychiatric disability and its symptoms of night sweats in a June 2017 rating decision.  As this represents a full grant of benefits sought on appeal, these issues are no longer before the Board.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's hypertension did not arise in service or manifest to a compensable degree within a year of discharge from service and is not otherwise etiologically related to service.

2.  The Veteran's hypertension has not been caused by his service-connected sarcoidosis and has not been aggravated by sarcoidosis.

3.  The Veteran's current heart disability did not arise in service and is not otherwise etiologically related to service.

4.  The Veteran's current heart disability has not been caused by his service-connected sarcoidosis and has not been aggravated by sarcoidosis.

5.  The Veteran's current bilateral hearing loss did not arise in service or manifest to a compensable degree within a year of discharge from service and it is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to the fact that he has current medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau, supra.

For certain chronic diseases, such hearing loss and hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Finally, service connection may also be granted on a secondary basis when the claimed disability is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

I.  Hypertension and Heart Disability

At the outset, the Board finds that there is sufficient evidence establishing a current disability of both hypertension and non-obstructive coronary artery disease (CAD), as documented in the March 2017 VA medical examination report.  As such, the Board will turn to the central question of whether these disabilities arose in service, are otherwise related to service, or are related to any of the Veteran's service connected disabilities.  

The Veteran has generally contended that both his hypertension and his heart disability have been caused or aggravated by his service-connected sarcoidosis.  The record also contains a June 2010 lay statement from the Veteran's spouse indicating that she had done research on the internet indicating that the Veteran's service-connected condition caused the Veteran's high blood pressure.  

Although the Board acknowledges the contentions of the Veteran and his spouse, there is no evidence that either possesses the medical knowledge, training, or expertise to provide a competent opinion on the complex medical question of whether or not the Veteran's sarcoidosis has caused or worsened the Veteran's hypertension or CAD.  See Jandreau, supra.  Similarly, the Board is also not permitted to rely on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

To evaluate whether the Veteran's hypertension or CAD was related to service or the Veteran's service-connected sarcoidosis, the Board remanded the issue of service connection for hypertension and a heart disability in February 2015.  Pursuant to this remand, the Veteran attended a VA medical examination in March 2017.  The examiner who completed this evaluation took a detailed medical history of the Veteran and reviewed the Veteran's medical records and relevant medical literature.  Ultimately, she opined that it was less likely as not that the Veteran's hypertension either incurred in service or is secondary to or has been permanently aggravated by his service-connected sarcoidosis.  She also opined that it was less likely as not that the Veteran's CAD either arose in service or is etiologically related to service or that this cardiac disability is secondary to or has been permanently aggravated by his service-connected sarcoidosis.

In support of these opinions, the examiner indicated that the Veteran's service treatment records do not contain a diagnosis of any cardiac disability, despite the reports of chest pain reported at the Veteran's separation examination in November 1979.  She also indicated that an x-ray from January 1980 revealed normal signs of the Veteran's heart and great vessels and that a VA examination of the Veteran's cardiovascular system conducted in 1980 was normal.  This examiner noted further that post-service records did not include a diagnosis of non-obstructive CAD until 2008 and that a cardiac catheterization from that year showed only mild luminal irregularities.  She stated that if the Veteran had CAD while in service that was subsequently untreated, this disability would have had more significant findings at the 2008 catheterization.  

With respect to the Veteran's hypertension, the March 2017 examiner indicated that the Veteran's service medical records were silent for a diagnosis of hypertension and that blood pressure readings were normal in service.  This clinician also reported that post-service records first documented a diagnosis of hypertension more than 20 years after service.

Concerning the issue of secondary service connection, the March 2017 examiner indicated that the record failed to show any evidence of permanent aggravation of the Veteran's hypertension.  She explained that the medical literature does not show any etiological or pathophysiological link between sarcoidosis and hypertension.  Explaining the cardiac findings that might be attributed to sarcoidosis, this clinician ultimately stated that she was unable to establish a diagnosis of cardiac sarcoidosis at the time of her evaluation and that the medical records did not show any association between the Veteran's service-connected sarcoidosis and his CAD.  

The Board finds this physician's opinions persuasive.  This examiner provided a detailed discussion of the medical evidence of record and the physiological processes and views of the medical literature regarding the claimed disabilities and any possible link between these disabilities and the Veteran's service-connected sarcoidosis.  She also is competent to provide a medical opinion regarding whether any etiological link exists between the claimed cardiac disabilities and the Veteran's service or his service-connected sarcoidosis.  Given her detailed recitation of the relevant medical history, her training and expertise, and her logical and persuasive explanation, the Board finds that this examiner's opinions are entitled to significant probative weight.  Notably, a review of the Veteran's claims file fails to uncover any competent positive medical opinion linking hypertension or CAD to service or sarcoidosis or which suggests sarcoidosis has aggravated either of these claimed cardiac conditions.

Ultimately, the Board finds that the preponderance of the probative, competent, and credible evidence weighs against a finding that the Veteran's hypertension or CAD are arose in or are otherwise etiologically related to his active duty service or that these conditions first manifested to a compensable degree within a his separation from service.  This evidence also weighs against a finding that the Veteran's hypertension and CAD are either related to his service-connected sarcoidosis or that they have been aggravated by this service-connected disability.  Accordingly, there is no reasonable doubt to resolve in the Veteran's favor and his claim for service connection for hypertension and CAD must be denied.

II.  Hearing Loss

In contrast to the cardiac disabilities before the Board, the Veteran has not contended that his hearing loss is related to or has been aggravated by his sarcoidosis.  The record also is devoid of any competent evidence linking hearing loss to the Veteran's service connected sarcoidosis and the Board does not find that the issue of secondary service connection for hearing loss has been raised by the record.  Accordingly, the Board will consider whether any current disability of hearing loss arose in service or within the year that follows or is otherwise etiologically related to the Veteran's active duty service.

As was the case with the Veteran's cardiac disabilities, he was afforded a VA audiological examination to determine the nature and etiology of any possible current hearing loss disability in early 2017.  At his February evaluation, the Veteran's word recognition scores using the Maryland CNC word list were 76 percent in each year.  His audiometric hearing thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
30
35
40
LEFT
35
35
35
35
40

As the Veteran's hearing threshold in the 4000 Hz frequency is 40 decibels or greater in each year, the Board is satisfied that there is a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Given the Veteran's credible hearing testimony of his exposure to the sounds of artillery fire and trucks, the Board also finds sufficient evidence in the record to establish an in-service event or circumstance that may have caused his disability.  

Despite the presence of a current disability and an in-service exposure to significant noise, the Board ultimately finds that the evidence weighs against a finding that there is a nexus between the two.  In the Board's February 2015 remand, the Board specifically asked the AOJ to obtain an opinion regarding any such link, and the February 2017 audiological examiner ultimately stated that it was not as least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  In support of this opinion, the examiner indicated that the entrance reference hearing exam and the termination hearing examination from the Veteran's service treatment records revealed normal hearing with no significant shifts in threshold beyond normal test/re-test variability.  As such, the examiner explained that there was no evidence of in-service hearing loss despite the Veteran's military occupational specialty as a motor transporter.  The examiner also reported that the Institute of Medicine has stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure develops long after noise exposure.  However, the VA examiner noted the Institute of Medicine panel's conclusion that a prolonged delay in the onset of noise-induced hearing loss was unlikely. 

The Board finds that this opinion is entitled to substantial probative weight.  It was provided by a competent medical professional after personal examination of the Veteran, review of the claims file, and review of the relevant medical literature.  The opinion is also supported by a detailed rationale that includes a recitation of the relevant clinical treatment record and a persuasive citation to a relevant Institute of Medicine study.  As this negative opinion is the only competent, credible, and persuasive opinion regarding the etiology of the Veteran's bilateral hearing loss, the Board finds that the weight of the evidence is against a finding that the Veteran's hearing loss arose in or is otherwise etiologically related to his active duty service.  As such, there is no reasonable doubt to resolve in the Veteran's favor and his claim for service connection for bilateral hearing loss must be denied.

The Board has also considered whether the Veteran's hearing loss may be service connected on a presumptive basis as a chronic condition.  As indicated above, certain chronic disabilities such as sensorineural hearing loss may be service connected if they first manifested to a compensable degree within a year of discharge from service or if they were noted in service and there is evidence of continuity of symptomatology after service.  As the February 2017 VA examiner explained, however, the Veteran's hearing examination results from service were normal in service.  The Veteran also testified at the 2014 videoconference hearing that he first noticed that his hearing was getting worse the year of the hearing.  Ultimately, the Board therefore finds that there is no competent and credible evidence that the Veteran's hearing loss was "noted" in service.  The record is also devoid of any competent evidence that it first manifested to a compensable degree within a year of separation from service.  Accordingly, the criteria for service connection for hearing loss on a secondary basis are not shown in this case and the Veteran's claim must be denied.

III.  VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Here, the Veteran was provided adequate notice in correspondence from September 2007 and July 2010.  

A review of the claims file also indicates that all relevant service personnel and treatment records, VA treatment records, and identified private treatment records have been associated with the Veteran's claims file.  As explained above, the Board previously remanded these matters in February 2015 to obtain medical examinations for, in pertinent part, the Veteran's claims of service connection for hearing loss, a heart disability, and hypertension.  He attended medical examinations relating to these disabilities in February and March of 2017.  As such, the Board is satisfied that there has been substantial compliance with its remand directives with respect to the Veteran's service connection claims for those disabilities.  See Stegall, supra.  The Veteran and his representative have not challenged the adequacy of these examinations and the Board finds that the examination reports have provided sufficient information to adjudicate the Veteran's claims.  Therefore, the Board finds that VA has also satisfied its duty to assist the Veteran.


ORDER

Service connection for hypertension is denied.

Service connection for a heart disability is denied.

Service connection for a skin disability (claimed as nose lesions) is denied.


REMAND

Although the Board sincerely regrets the additional delay, it must again remand the Veteran's claim for service connection for a skin disability, claimed as nose lesions, to obtain an additional medical examination and opinion.

In the Introduction section above, the Board explained that it had previously remanded this matter in February 2015.  At that time, the Board instructed the AOJ to obtain a medical examination and opinion regarding the nature and etiology of any skin disorders, including intermittent lesions on areas including the face and the legs.  The examiner was to provide an opinion regarding the likelihood that the Veteran's skin lesions were manifestations of sarcoidosis.

Pursuant to the Board's remand directives, the Veteran attended a VA medical examination in March 2017.  The clinician stated that the examination revealed several scaly lesions in the neck and legs and diagnosed dermatitis.  The examiner also provided an opinion to the effect that the Veteran's skin condition was not related to sarcoidosis.  She noted that the medical records were silent for a diagnosis of sarcoid dermatopathy.  In support of this opinion, the physician stated that the Veteran's medical records "do not show [a] diagnosis of [a] chronic skin condition or [of the] veteran seeking evaluation for chronic skin condition."  

The Board recognizes that this examiner is competent to provide an opinion on the medically complex question of the etiology of the Veteran's dermatological conditions.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  However, the Board notes that for a medical opinion to be accurate, it must be based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

Regrettably, the Board finds that the March 2017 VA examination report is inadequate and must again remand this matter for further evidentiary development.  Specifically, a review of the Veteran's VA treatment records include several dermatology notes that show active treatment for, at times, "severe" psoriasis.  For instance, a clinical dermatology note from September 2011 included a diagnosis of severe psoriasis vulgaris.  A treatment note from June 2013 indicated that the Veteran was scheduled to begin Humira to treat his dermatological symptoms, and a treatment note from September 2014 includes references to ongoing specialist treatment for psoriasis.  These records clearly demonstrate a diagnosis of and treatment for a chronic skin condition, which directly contradicts the March 2017 VA examination report.  As such, the Board does not find that the March 2017 VA medical opinion is adequate and the report must be returned to the AOJ for corrective action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding or updated VA treatment record relating to any skin condition and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a dermatological medical examination.  The entire claims file should be made available to the examiner, to include a copy of this remand.  The examiner is asked to conduct any tests or studies deemed necessary and take a detailed history of the Veteran's skin-related symptoms.  The examiner is also asked to provide an opinion and complete rationale regarding the following questions:

a)  Is it at least as likely as not (50 percent probability or greater) that any current skin disability, to include psoriasis, arose in or is otherwise etiologically related to the Veteran's active duty service?

b) Is it at least as likely as not (50 percent probability or greater) that any current skin disability, to include psoriasis, is related to or has been aggravated by (worsened beyond the natural progression of the disease) the Veteran's service-connected sarcoidosis?

3.  After ensuring compliance with the directives above, conduct any other development deemed necessary or raised by the record.

4.  Finally, readjudicate the Veteran's claim of service connection for a skin disability.  If the claim is not granted, provide the Veteran and his representative a supplemental statement of the case and an appropriate amount of time to respond before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


